Title: To Alexander Hamilton from John H. Buell, 14 April 1800
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir,
            Bennington 14th. April 1800
          
          The Soldier which I sent to Capt. Bissell has return’d with a Letter from the Capt., in Consequence of bad wether & bad Roads he did not march untill the 12th Instant and then met my Orders within a few miles of Westminster, and has Return’d back. I have not hear’d whether Capt. McClary has march’d or not; but expect that he has—
          
            John H. Buell Major
            U.S. 2d Regt. Infy.
          
          Major Genl. Hamilton
        